IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                       July 2000 Session

          FRANKLIN NATIONAL BANK v. MILTON C. PROWELL

                    Appeal from the Circuit Court for Williamson County
                            No. II-99700   Jeffrey Bivins, Judge



                 No. M2000-00580-COA-R3-CV - Filed September 28, 2000


The Circuit Court of Williamson County refused to issue a writ of certiorari to review a judgment
of the General Sessions Court of that county because the petition was untimely and the same issues
were already pending in an action in Maury County. We affirm.

                     Tenn. R. App. P. 3 ; Judgment of the Circuit Court
                                 Affirmed and Remanded

BEN H. CANTRELL , P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ., joined.

Matt Q. Bastian, Columbia, Tennessee, for the appellant, Milton C. Prowell.

Stephen Price and Andrea Taylor McKellar, Nashville, Tennessee, for the appellee, Franklin
National Bank.

                                            OPINION

                                                 I.

       On October 26, 1998, the Franklin National Bank obtained a civil warrant in the General
Sessions Court of Williamson County to recover some personal property from Milton Prowell. The
warrant was returned on October 29, 1998, by William Hooper, Constable, with the following
notation, “made three separate attempts def. refused to come to the door posted on door today’s date
0825 hrs.” The warrant commanded Mr. Prowell to appear on November 2, 1998 in the Williamson
County Sessions Court. On November 2, the court entered judgment for the bank for possession of
the property described in the warrant and the costs of the cause.

       On October 12, 1999, Mr. Prowell filed a complaint in the Maury County Circuit Court
against the bank and Mr. Hooper. The complaint alleged that Mr. Prowell had financed his
contracting business through loans from the bank, giving the bank a security interest in some of his
equipment. Mr. Prowell denied that he had been served with the warrant for possession or that he
had any notice of the proceeding until he was arrested by Mr. Hooper and other officers on February
4, 1999 on a charge of hindering a secured creditor. The complaint alleged that Mr. Hooper was the
paid agent of the bank and that the bank and Mr. Hooper were guilty of malicious prosecution, false
imprisonment, abuse of process, conversion, libel, slander, defamation of business character, and
outrageous conduct. The bank filed its answer and a counterclaim for the balance owed by Mr.
Prowell. Apparently some of the collateral securing Mr. Prowell’s note had been repossessed under
the Williamson County General Sessions warrant. Mr. Hooper filed his answer on December 7,
1999 and a supplemental answer on December 13.

        On December 20, 1999, Mr. Prowell filed a petition for writ of certiorari in the Circuit Court
of Williamson County seeking a nullification of the judgment for possession issued by the General
Sessions Court on November 2, 1998. The pleadings from the Maury County litigation were filed
as exhibits to the petition. The circuit judge refused to grant the writ, holding that the issues in
Maury County involved the question of the validity of the Williamson County judgment and that Mr.
Prowell had unduly delayed filing the petition for more than ten months after becoming aware of the
judgment against him.

                                                  II.

         The parties make some effort to decide whether the writ sought was a common law writ
under Tenn. Code Ann. § 27-8-101 or the statutory writ under Tenn. Code Ann. § 27-8-102. We
think the point is immaterial because the decision to grant either writ is within the sound discretion
of the trial court. See Clark v. Metropolitan Government of Nashville, 827 S.W.2d 312 (Tenn. Ct.
App. 1991); Pack v. Royal-Globe Ins. Co., 457 S.W.2d 19 (Tenn. 1970). Certiorari should not be
granted if the person seeking it has other adequate appellate remedies. Tragle v. Burdette, 438
S.W.2d 736 (Tenn. 1969).

        In the case at bar, the appellant contends that the General Sessions Court lacked in personam
jurisdiction, for various reasons, and therefore lacked the authority to enter a judgment against him.
However, as pointed out by the trial court, the appellant has an adequate remedy to the default
judgment entered against him. Such remedy lies in the appellant’s pending suit against the appellee
in the Circuit Court for Maury County. The validity of the General Sessions judgment had been
placed in issue in the pleadings in Maury County. There was no need in this case for the appellant
to have resorted to a writ for certiorari. Therefore, it was within the discretion of the trial court to
deny the appellant’s petition for the writ of certiorari.

                                                  III.

       The judgment of the trial court is affirmed and the cause remanded to the Circuit Court for
Williamson County for any further proceedings necessary. Tax the costs on appeal to the appellant,
Milton C. Prowell.

                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.


                                                  -2-